Citation Nr: 1443103	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  05-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to VA dependency and indemnity compensation (DIC) due to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in November 2003, served on active duty from February 1962 to July 1982.  He had service in the Republic of Vietnam, where his awards and decorations included the Purple Heart Medal.  The appellant is his surviving spouse.  

This case has been before the Board of Veterans' Appeals (Board) on several occasions.  In February 2008, June 2011, and August 2012, the Board remanded the case for additional development.  In May 2013, following that development, the VA Appeals Management Center (AMC) in Washington, D.C. denied the appellant's claim of entitlement to VA DIC due to service connection for the cause of the Veteran's death.  In May 2013, the Board confirmed and continued the AMC's decision.  

In March 2014, pursuant to a joint motion by the appellant and the VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2013 decision and remanded the matter to the Board for action consistent with the terms of the joint motion.

After reviewing the record, the Board finds that still-additional development of the record is warranted, prior to further consideration by the Board.  Accordingly, the issue of entitlement to service connection for VA DIC is remanded to the agency of original jurisdiction (AOJ) for the actions noted below.  The VA will notify the appellant if further action is required.



REMAND

In the joint motion, the parties agreed to additional development.  Accordingly, the AOJ must take the following actions:   

1.  The appellant contends that there may be outstanding records reflecting the Veteran's VA treatment on October 2, 2003.  In October 2009, a VA examiner reported that the Veteran had been seen that date at the VA MEDICAL CENTER (MC) in DAYTON, OHIO for a second opinion regarding esophageal cancer.  Reportedly, an EGD had confirmed the diagnosis.  

The appellant also noted that private medical documents had shown that on October 2, 2003, the Veteran had undergone an EGD by a private health care provider.  

The AOJ must request any OUTSTANDING VA TREATMENT RECORDS.  This must include, but is not limited to, those reflecting the appellant's treatment and EGD at the Dayton VAMC on October 2, 2003.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

2.  The AOJ ask the appellant for the name and address of any PRIVATE HEALTH CARE PROVIDER who treated the Veteran or the PRIVATE HEALTH CARE FACILITY where the Veteran was treated on October 2, 2003.  Then the AOJ must request those records directly from the private health care provider or private health care facility identified by the appellant.  

Also request that the appellant provide any such records in her possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, the AOJ must notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

3.  In May 2008, the AMC requested that the ARMY DOSIMETRY CENTER verify the Veteran's claimed inservice exposure to IONIZING RADIATION.  In so doing, the AMC identified the Veteran by his Social Security number.  

The AOJ must make another request to the Army Dosimetry Center to verify the Veteran's exposure, if any, to ionizing radiation in the service.  The AOJ must 

request that the Army Dosimetry Center search its files using the VETERAN'S SERVICE NUMBER, [redacted] (See the report of the Veteran's service entrance examination, dated in January 1962 and VA Form 21-526e, received by the VA in August 1982).

4.  The appellant contends that the VA failed to consider whether or not the Veteran's fatal esophageal cancer was the DIRECT RESULT OF AN INCIDENT DURING HIS SERVICE.  In part, the appellant maintains that the Veteran's fatal esophageal cancer was the result of gastroesophageal reflux disease (GERD) which, in turn, caused him to develop Barratt's esophagus.  The appellant states that the Barrett's esophagus left the Veteran at increased risk for developing esophageal cancer.  

The appellant contends that the Veteran's GERD was first manifested in the service by indigestion, substernal pain, and heartburn.  She cites reports of the Veteran's medical history, dated in April 1972, November 1975, and April 1982, as well as in a December 1974 report of a consultation with the Internal Medicine Service.  

When the actions in Parts 1 and 2 above have been completed, the AOJ must forward the appellant's claims folder to a VA health care professional.  The VA health care professional must REVIEW the claims file and render an OPINION as to whether it is at least as likely as not (at least a 50/50 chance) that the appellant's fatal esophageal cancer was the DIRECT RESULT of an 

incident  during the appellant's service.  This must include, but is not limited to:  

a.  whether or not the Veteran developed Barrett's esophagus as a result of GERD in service, and, if so, whether it contributed to his development of the fatal esophageal cancer; and 

b.  whether or not the Veteran was exposed to ionizing radiation in the service, and if so, whether it contributed to his development of the fatal esophageal cancer.  

The VA health care professional must state HOW AND WHY he or she reached the opinion they did.  

If the VA health care professional is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.

5.  When the actions in Parts 1, 2, 3, and 4 above have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issue of entitlement to VA DIC due to service connection for the cause of the Veteran's death.  

If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



